           Case 6:19-cv-00257-ADA Document 24 Filed 10/25/19 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

 SLYCE ACQUISTION INC.,                            )
                                                   )
                                                   )
                          Plaintiff,               )
                                                   )   Case No. 6:19-cv-00257-ADA
                  v.                               )
                                                   )
 SYTE – VISUAL CONCEPTION LTD.                     )
 AND KOHL’S CORPORATION,                           )
                                                   )
                          Defendants.              )

                       DEFENDANTS’ MOTION FOR RECONSIDERATION

        Pursuant to the Court’s October 22, 2019 Order denying Defendants’ motion to dismiss

(D.I. 23), Defendants respectfully request reconsideration of the Court’s (a) finding of personal

jurisdiction over Syte, and (b) deferral of its decision on patent invalidity under Section 101 until

after claim construction. For the reasons stated below, and as set forth in the confidential Fryman

Declaration (filed under seal herewith), Syte has not directed its litigation-related activities to

Texas, and therefore, personal jurisdiction over Syte in this district is improper. In addition, it

would be highly inefficient to defer the decision on patent invalidity until after claim construction,

particularly as the intepretation of claim terms would not affect the Section 101 analysis.



I.      BECAUSE SYTE HAS NOT ACTIVELY DIRECTED ITS ACTIVITIES TO
        TEXAS, PERSONAL JURISDICTION IS IMPROPER

        In Asahi Metal Industry Co. v. Superior Court, 480 U.S. 102, 112 (1987), Justice O’Connor

wrorte on behalf of four justices that:

                 The placement of a product into the stream of commerce, without
                 more, is not an act of the defendant purposefully directed toward the
                 forum State… a defendant's awareness that the stream of commerce


{SYTEVC/00002/00444996}                           1
           Case 6:19-cv-00257-ADA Document 24 Filed 10/25/19 Page 2 of 7




                 may or will sweep the product into the forum State does not convert
                 the mere act of placing the product into the stream into an act
                 purposefully directed toward the forum State.

Accordingly, although the Court found that Syte knew or should have known that the Kohl’s app

would make its way to Texas, it found the record insufficient to determine whether Syte acted

purposefully to direct its activities to Texas (D.I. 23, at 17). Accordingly, although the burden of

proof is on plaintiff, based on the “close call” nature of the facts, the Court tentatively found that

Slyce had made a prima facie case of personal jurisdcition. However, because the record was

silent with regard to several issues, the Court invited a motion for reconsideartion (D.I. 23, at 17-

18). Specifically, the Court identified four “key facts” any of which could establish that Syte’s

actions were not “purposefully directed toward Texas” (D.I. 17). Each of the four “key facts” is

addressed in turn in the confidential Fryman Declaration, filed herewith under seal.



Key Fact 1: Structure of Royalties Payments

        “First, and perhaps most importantly,” the Court inquired “whether Syte received royalties

for each app that was downlaoded, installed, or used.” (D.I. 23). This factor is addresseed in the

confidential Fryman Declaration (Ex. “A” - Fryman Dec. ¶2).



Key Fact 2: Syte’s Involvement in Marketing the Kohl’s App

        Second, the Court inquired “whether Syte had an input into Kohl’s marketing to Texas

consumers.” (D.I. 23, at 18). This factor is addresseed in the confidential Fryman Declaration

(Ex. “A” - Fryman Dec. ¶3).




{SYTEVC/00002/00444996}                           2
           Case 6:19-cv-00257-ADA Document 24 Filed 10/25/19 Page 3 of 7




Key Fact 3: Technical Support

        Third, the Court inquired “whether Syte provides technical support for the users of Kohl’s

app, directly or indirectly (through patches and version upgrades), and/or if it is aware if Texas

consumers are experiencing technical difficulties.” (D.I. 23, at 18). This factor is addresseed in

the confidential Fryman Declaration (Ex. “A” - Fryman Dec. ¶4).



Key Fact 4: Patches or Version Upgrades

        Finally, the Court inquired “whether Syte has continuously provided patches and version

upgrades to Kohl’s or whether, at the time the complaint was filed, Syte only provided a single

software release to Kohl’s.” (D.I. 23, at 18). This factor is addresseed in the confidential Fryman

Declaration (Ex. “A” - Fryman Dec. ¶¶5-6).



        Based on the confidential Fryman Declaration, it is clear that Syte has not purposefully

directed its activities to Texas. Therefore, Syte respectfully requests that the Court reconsider its

finding of personal jurisdiction, and dismiss the complaint as to Syte.



II.     CLAIM CONSTRUCTION IS NOT REQUIRED TO RULE ON PATENT-
        INELIGIBILITY UNDER SECTION 101

        The Court declined to rule at this time on patent invalidity under Section 101, instead

deferring a decision until after claim construction. (D.I. 23, at 20).

        First, with due respect, the Court’s reliance on MyMail, Ltd. v. ooVoo, LLC, 934 F.3d 1373

(Fed. Cir. 2019), is misplaced. In that case, there was a sharply disputed claim construction issue.

Plaintiff “argu[ed] that the claimed inventions are patent eligible, as evidenced in part by a

construction of the term ‘toolbar’ rendered by the Eastern District of Texas in an earlier proceeding



{SYTEVC/00002/00444996}                           3
           Case 6:19-cv-00257-ADA Document 24 Filed 10/25/19 Page 4 of 7




involving the ’070 patent,” and dedandants “opposed the adoption of that construction.” Id., at 1376.

Further, MyMail argued to the district court that its claim construction “confirms that the claims

of the ’070 patent are directed to a particular technological process for improving an exclusively

computer-oriented de-vice,”but the district court never addressed the parties’ claim construction

dispute. Id., at 1380. That is, the Federal Circuit held (in a split decision) that it was error to fail

to address a real and specific controvesy surrounding claim construction that could have affected

the determination of patent eligibility. Id., at 1380-81. That is not the case here.

        In this case, Slyce has not argued that the outcome of claim construction would affect patent

elibility. In fact Slyce’s opposition brief (D.I. 13, at 17-24) never mentions claim construction,

much less identifies any claim terms that would cause the claims to be directed to patent-eligible

subject matter. Based on the record before the Court, a determination of patent-ineligibility under

Section 101 is appropriate as a matter of law. For example, in Cleveland Clinic Found. v. True

Health Diagnostics LLC, 859 F.3d 1352, 1359 (Fed. Cir. 2017), the Federal Circuit found

unpersuasive a patentee’s challenge that the district court “should have undertaken claim

construction and developed the factual and expert record…”. Rather, the Federal Circuit observed

that it “repeatedly affirmed §101 rejections at the motion to dismiss stage, before claim

construction or significant discovery has commenced.” Id., at 1360. Moreover, as is the case here,

“Cleveland Clinic provided no proposed construction of any terms or proposed expert testimony

that would change the §101 analysis.” Id. See also, Content Extraction & Transmission LLC v.

Wells Fargo Bank, N.A., 776 F.3d 1343, 1349 (Fed. Cir. 2014) (affirming finding of patent-

ineligibility prior to claim construction, observing that “claim construction is not an inviolable

prerequisite to a validity determination under §101”); Network Architecture Innovations LLC v.

CC Network Inc., Case No. 2:16-CV-00914-JRG, 2017 U.S. Dist. LEXIS 59310, at *9 (E.D. Tex.,




{SYTEVC/00002/00444996}                            4
           Case 6:19-cv-00257-ADA Document 24 Filed 10/25/19 Page 5 of 7




Apr. 18, 2017) (finding patent invalid where patentee “failed to explain how claim construction

might alter the §101 analysis.”)

        Accordingly, Defendants request that the Court decide invalidity on the papers (or invite

oral argument), rather than requiring costly invalidity contentions and claim construction, which

will be irrelevant to patent-eligibility.

                                               Respectfully submitted,

                                               By: /s/ David N. Deaconson
                                               David N. Deaconson
                                               Texas Bar Card No. 05673400

                                               PAKIS, GIOTES, PAGE & BURLESON, P.C.
                                               P.O. Box 58
                                               Waco, Texas 76703-0058
                                               Tel: (254) 297-7300
                                               Fax: (254) 297-7301
                                               deaconson@pakislaw.com

 Guy Yonay (admitted pro hac vice)
 PEARL COHEN ZEDEK LATZER BARATZ LLP
 1500 Broadway, 12th Floor
 New York, NY 10036
 Tel: (646) 878-0800
 Fax: (646) 878-0801
 gyonay@pearlcohen.com

 Attorneys for Defendants
  Syte – Visual Conception Ltd. and
  Kohl’s Corporation




{SYTEVC/00002/00444996}                         5
           Case 6:19-cv-00257-ADA Document 24 Filed 10/25/19 Page 6 of 7




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that counsel of record who are deemed to have consented

to electronic services are being served with a copy of this document via the Court’s CM/ECF

system per Local Rule CV-5(b)(1) on this the 25th day of October, 2019.

                                            /s/ David N. Deaconson
                                            David N. Deaconson
                                            Texas Bar Card No. 05673400

                                            PAKIS, GIOTES, PAGE & BURLESON, P.C.
                                            P.O. Box 58
                                            Waco, Texas 76703-0058
                                            Tel: (254) 297-7300
                                            Fax: (254) 297-7301
                                            deaconson@pakislaw.com

                                            Attorneys for Defendants
                                              Syte – Visual Conception Ltd. and
                                              Kohl’s Corporation




{SYTEVC/00002/00444996}                        6
           Case 6:19-cv-00257-ADA Document 24 Filed 10/25/19 Page 7 of 7




                               EXHIBIT “A”




                            FRYMAN DECLARATION

                              (FILED UNDER SEAL)




{SYTEVC/00002/00444996}                  7
